f   .
:
    1
    I‘
gonornble   Arihiix   f3. Knickerbocker   - ~~~~ 3


     off~ocra ‘aa Z ccc have on t!:i, stiff,     4th civil      oom-
   . miaoioas of c?nolumnt, apporantly h~~va*he logs1 ri&t
     to Pruw snlorlcm for their sorv!.ca as railltary          officers;
     Cl0 BUCh  5eb.l'~ IS bri.ll$ dXtk%?%,but ticis baau dUI.y
     WllV0d.    1 dosire,   by virt.ue of tho aSoroscaU low,
     and jmcedaot,     and pur;?ooos Sor wklot: such b:ildIngs
     were constructad;     to provide the 250 OS such hcusas and
     util$tioo   r.oooss6ry to tholr zaintonanee       to t:,oae non,
     fclthout cost to t,hm.      An appropdotlon     for nzainton-
     GCOG and uttlitine     for those bulldin@      h-25 bean mdo.
     and Is. av.aSlIsblo.
             “(1)  till1 you’hiadly     tall rno whethar or not I
     have the lo@11 rigA        to.:Jrovfde    such ~uo.rtora ah&
     utilf.tios   aeoasu~ry for thwk mintamuoa, eithout
    *har~i3to thooa mm, nox actively ‘serving on ny. otaff
     in the eilitary      Sorcas of this Ytcts,       who,, at this stma
     time, hold 0~011 offices         of .esioluaont, .trust and honorP
                        ’
             The 1st par&&mph of Arti.cle 5709, Ikwisod Statutes,
cs mended, provides:
            .3hhe hitjut’srit Oeaeral shnll bo lnocotrol          of the.-
     mii:tmy     dopartnont OS this St&a, and cubordfnste               only
      to the    Governor in wttors       pertaIn:ng     to safd Eayart-
    -‘mant,. or ‘the ~nllitary foroae or this Ytota;, end. ho
    .8h~l1    ~gerforta such duties as..t%a     Governor my .Sron
      tiaa ‘to Sirno ootrcst     Lo him, ~oLatLva to the .mil?twy
      ~c~~~t1a~?on~, the mW.tory Sordas, the nllltary             atoms
    ‘ad    ~u~pltOs, ‘or to ct:?cr mattorn raspacting           military
     affairs    of tt.is’ G,tu’to; and ha shall ocnduct tko. buofnaso
      of tho Cepak9kccnt ?n sueti smnner ou the Covorno~ sbiill.
      dlreat l Iia shull hsva %ha currtody and okarge. of all
      books,‘. ruoordo, pugnro, furniture,         Sirt~roe and other
      propnrtp r$3cIng       to hia Da~*srtwznt, and ~shcll p3rforn
      00 near LIR ;iroctico.blo,    such dUtiC3     ci6 portnin   to tha
      Chief US YtofS, ti?o Mlltary         Sacr’ot~ry and other Ch,ioSs
      of staff Cflpartzumts I uoder tha rcgilationn            und Cus-
      tans of the tisifod SCstoS      lirsly.”
                                                                   >
             -                                                          4353




      irk&) ns am    no-   or m!?y hnrsoftsr   bo ooSsbllshod by
   .  the laws for  tha     Itrny of the  united  r;t$~co.*
                                                      .
            Titl; 37 , .-.>oction iO0, of ths U. 8. Code Annotated,
 p-ttvidoa fn part a8 follows:
              Wumpt as atherw!cc rrovldod lo this seotlon,
       oooh otznA.salonod officer  below the grade o’f br!.Ebdior         '.
       gonor%J or Its equivelont -- whila aithw OR activa
     . duty O)P~entitled to trot~ve4ut.y $riy eke11 beg ent.ltled
       at fill tlmos t6 a money QllOWkCO    far reatal of qusr-
       ter8;R
            T&e cnxfoptiono.llntaU  Zn said eaction co not betng
 ontitlod to the money allo~~~o     Zncludo, cJflccr%wlthout     dqmrd-
 odta wM,le dn field duty or at sea, and any offloor       who ia
 *aos'lgnou qu.i&t~rs at hi.8 pomnent   St&trOA   --.*


               %aid section huthckca        the Pxo&Sont to uako kogu-
  latloas *in axooutlon of Use $rovM.ons          OS ti*An seoti’on~~, and,
    urrruant thereto,     sxeoutive order 3io. 9258 1~6s iosuod by, t&x,-
  z rashiaat,   efSoc.tl.ve an .oS JUCL~1, lQ4+.. MU scrLd order, the ~~
  Litrig (Ipornwxnt etatioV       was deflnad. +S includlp% “the pl.ace:,
  on shore where an oSSicor’ Is astie;?cd to duty --.*           Said order
  further pro~~ded~~‘~Thci OBelgnsw~t of guartors to 8n orSIO@r
  ahall coaaJ.st    oft&e &3slenatIon in acoor?.anoo with r~.guln-
. tlons .oS the doportsent o+noc:.rnod of quarters onntroU.cd by
  the Govsiwent      for ocoupsnoy without ohergo by the 0fSiCer
  aa3 hIo dopondo&s,         ir cny.”    ..
                                                 .-.                     .




.-..
  .i                       .~




                                       ebooaoCst.l&~~ MI way be oods:dorod       euItnb& to the
                                       coctft?oss     OS aersico et their stations.     ;t;n??er war-
                                       time co,ndlt!cna it Lo a~noldorod in th+ beat interests
                                       of ths’sorvlos     tl.at such offloors   nay not be pormit-
.s
 .
                                       ted to occupy quarters at ~l:~oas remote from their.
                                       poata of duty.”            -’    ,~    .
                                                  i&thor,   army Ra~ulstfons~Xo.       100-90, ~isnued by the
                                  :ar iMi&rtnimt on April 13, 1643, arovldea Ih riubntnrcc tnot
                      ..          W~.IIG   jzuirllc &iartero ucdsr t&e jurUkIiotlon         or the Wr Daprt-
                                  rent ora furnlshed to militcry            pcrs~nool,    Utilities      will. be
                       ..
                                  su?;lied to o.uiuchquarters at.tha oxpewo of the Gopernmont.
                                    :
                                                  it&71    or’ tha ctirront   ogpro;rlation       for the Adjutant
 ;           ..                   Ca~crhlio &*rtment,           fi>gear1.ng on p, 887, hets         or the 48th
 ! i.!                            to~islaturo,       la as folXc;rs:                             ._    :
                                             %x3,   fJ31,‘. rant   on mmwmrd      an8 aleaollanews~
                                       er;r&~os of:oporctir16      c3~2ps; and IccltidXn& tallitles,
         ::                            auto q3anSe, xupulrs and rsplaouiwm,              ona extra
     _                                 holy,. caiqm mbry, Jiulen and HOlpm3 and other cornpa
     : _,                           .' -- $1~,000..00."    :   '. ".       '..  '_     '      .' yx
     . ;

             ,:                           . .:.. Thua~~:$rticla 58x3, Fml&        YtaLuF&, and tno tippro-
     J:                           jW~cClon bill,       oqwa,     in ChO light of crisy L&w nn& r&gil&tions,
       ?-                         chn!ly authorize tne usalgnmont OS rnllitery                quo.rCwra owner
      : :                         bY t:e 9tcto.and       furn:ah!n~~ ar nti1rtf.o~    to the ~orrloora men-
      ~2.
     .._I
                  .
                                  Uoaod in your~lott5r,           unlaas t:or’o be coz%icltutlonal      bsra to      -
       . L.                       aoh cation.
                                                         _
     _. *
                                                 eaotlons 12, 33 nnd 40 or Artlola 46 OX the Texoa G’oli-
                                  altution       imposa rostrictlons      +@nst   t.hs ididing      by any pamon
                                - Of core then on0 office          of emolument at ths s(tme time.        The lat-
                                  tbr txo sect,icna~tmr~ czionded in 1033, SO as to excapt from
                                  ?boir restrictions        officern    in the Natlonol Guard of’ Toras, and
                                  ott.ers listed.
         .        .
                                              III the WOO of Carpontor v. :jho~oard, 143 8. )‘I. (2d)
                                  $42, cited in your Inttcr,      the TOXW S.;2r&:e Court bold that
                                  t:*+Jc::ona39nto’ to the Co;atltutlcn  &ova rafarrofi to nuthorlzod
                                                                                                                                                                     A.
                                                                                                                                                           -.        %I
                                                                              .
                                                                          :   :-
                                                                                   ..    ‘..   ‘._
                                                                               -
                      r

                                                                                                           .’

                                                                 noaqrabPo ArZhur B. Kaickarbocker.                 - ‘page 6
    2                       :          _,



                                                                            :

I


                      . .
                                                                 ,~~rvioo, end that “his epppolntmat -- In th$-mUnite6. Stuto’s
        .                                                        ~\fiti cttwn not violoto 3eotlon 2e of ~xt~ole 3.8 of the Consti-
                                                                 tut!on.”

                                                                                    Xa.Opialon       So. O-4400,   coastruipg      seid     Co&ttutioa-
                                                                 O~'+xY3Adm?Ot8,          I%3 66id;                                                             .*

    :                      Y.
                                                                         ~, ~*+e art? of tha o>tnLon that tbs Fhrase katlonal
                                                                    * Guard of ‘Taxea~ wee used In the proviso8           td indicets
                                                                       ths orgatxzod ni!ltla       or the Qtetta, rbrher tnan’that
                 .:                         L

                 3                          ,.

        I                        . .                                   qw+palz.ati.oa..of ths raltltia,     es t&ion .coaotftuted,
                                                                       kAOWA 08 ~tft8 ‘  thth%32 OUUl’d Of TOYZIS’.       !i’O hold
        .                       ..L.



                                                                       0t,hrivis8 wo~!lQ be to ob:!ervo th3. forie cad -Ignore
            ,.              ;:.                 -                      th6 subntauce.       &ix~oe both the ‘Xtition@     CumYl of
            .I..                            ..
                                                                     . ww3uf end *he mxes          lwoase    aumb’ ati cimgof+ts      ,:
                                                                       of the or6an5md stlltla          of this State, it follow         .’
                                                                       that your.nmborshfp       la the .Ttmes DO~OA~CI Guam3
                                                                    - lgLl1 mot prijjutlioe your posit&m ,;vfth the ,Ftatca                 *
                                                                       posml bf KoaXth.n
                                                                              2&x11&IO foz?egoing, we oono2,u&a that you &re 16g~32~
                                                                  2y authorixed to u80 the bullo iqs in quas$ion at $he St&.
                                                                  i;iUtO.r~~ Wst of Cf%g Xabxy ns quaStar     POr said    off1co.H ,g.nd
                      il                   :;                     their Gcpan&~n%~, and SC farrrish utZ2lcliw     for. sal    quertors .
                      ;*.              1                          out OF the 20&2etivs      aygrogriatloa 6r0r066i‘a.~. rio furL?er
                                                                 ,concluQe that tho greattag of suoh, u2lowmous to mm r&roudj+
                       ,”              :        :                 oa.tho @ato payroll in other capec2tios      10 aot ,forbiddan by
                       ::.:                                       the Texrre Constltutioa.     Yoursqmetrmi ie eaawarodin the
                                                                 olylm3tlvo*
                                                                                   ..
                           ‘!:‘.-                                                                                                 XOUl-6    uory   truly
                                       1                                            .
                                7’.             _                                                                          hTTQr&T..P Otil*XFfi OF    m.2
                                                                   .,&.             ..                   c.
                                                            .,

                                                                                                                     ,sy
                                                                                                                                            Carloti C. Ashley
                                                                                                                                              kxtornay ocncra.
                                       a
                                                                                                                     Hrot       kaslotaat
                                                                                                                                                           -i
                                 ..                 .




                                  .-




                                       ,            :   _        JA3:5x2